Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 1 of 27 Page ID #2633




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


  JAMES G. HOWE,                                   )
  TIMOTHY CHARLES,                                 )
  JACOB KALLAL, and                                )
  GEORGE NEEDS,                                    )
                                                   )   Case No. 14-cv-844-SMY
                         Plaintiffs,               )
                                                   )
  vs.                                              )
                                                   )
  SALVADORE GODINEZ, et al.,                       )
                                                   )
                         Defendants.               )


        MEMORANDUM AND ORDER FOLLOWING BENCH TRIAL
YANDLE, District Judge:

        Plaintiffs are civil detainees classified as "sexually dangerous persons" under the Sexually

Dangerous Persons Act ("SDPA"), 725 ILCS 205/0.1, et seq. The Act permits the State to

involuntarily commit and indefinitely confine individuals who have not been convicted of a crime,

but who have been determined likely to commit acts of sexual violence in the future. Plaintiffs

filed the instant action pursuant to 42 U.S.C. § 1983 and allege that Defendants are violating their

constitutional rights. They request declaratory and injunctive relief.

        Upon conducting a merit review of the Complaint under 28 U.S.C. § 1915A, the Court

noted and found:

         …the Court must first address the issue of class certification. Named in the case caption
        are six Plaintiffs, all of whom have confirmed in writing that they wish to proceed in this
        action together. However, Plaintiffs did not file a motion seeking class certification, and
        it would not have been appropriate to do so at this time. Plaintiffs do not yet have counsel
        to represent them, and a prisoner bringing a pro se action cannot represent a class of
        plaintiffs. See Lewis v. Lenc- Smith Mfg. Co., 784 F.2d 829, 831 (7th Cir. 1986); FED. R.
        CIV. P. 11. Therefore, to the extent that Plaintiffs seek class certification, the request
        is DENIED without prejudice.

                                            Page 1 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 2 of 27 Page ID #2634




(Doc. 26).

Plaintiffs did not subsequently move for class certification.

       The following individual claims survived summary judgment:

       Count 1:        Defendants violated Plaintiffs’ right to receive treatment as SDPs;

       Count 2:        Defendants violated Plaintiffs’ right to receive treatment for their
                       mental illnesses and disorders under the Eighth and Fourteenth
                       Amendments;

       Count 4:        Defendants violated Plaintiffs’ liberty interests under the Fourteenth
                       Amendment by subjecting them to a punitive environment.

       (Doc. 194).

The Court conducted a bench trial (see Docs. 260 and 261) and now makes the following findings

of fact and conclusions of law as required by Federal Rule of Civil Procedure 52(a).

                                      FINDINGS OF FACT

                                              Parties

       At all relevant times, Plaintiffs James Howe, Timothy Charles, Jacob Kallal, and George

Needs were and have been civilly committed to the Big Muddy River Correctional Center Sexually

Dangerous Persons Program (the “SDPP”).

       Plaintiff Howe was first committed in November 2013 (see Doc. 260, Trial ("Tr.") Volume

("Vol.") I, p. 135). He successfully challenged his civil commitment and was conditionally

released in February 2016. Id. at pp. 135-136. Howe was recommitted to the SDPP for parole

violations in July 2017. Id.; see also Doc. 144. He is currently in Phase I of the SDPP and has

never advanced past Phase I (Tr. Vol. I, p. 138).

       Plaintiff Charles was committed to the SDPP in 1997 (Doc. 194, p. 5). At the time of trial,

he was wheelchair-bound, required a constant external supply of oxygen, and was housed in the

healthcare unit at Big Muddy (Tr. Vol. I, pp. 8, 10). He was in Phase I of the SDPP but was not


                                            Page 2 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 3 of 27 Page ID #2635




receiving treatment due to his placement in the healthcare unit. Id. at pp. 12-13. Charles was

released from Big Muddy in October 2020. 1

         Plaintiff Needs was first committed in 1981 (Tr. Vol. I, pp. 46-47). He has been housed at

Big Muddy since 1995 (Id.) and has never achieved higher than Phase II of the program (Tr. Vol.

I, p. 56). Needs stopped attending group therapy sessions six to eight months before trial. Id.

         Plaintiff Kallal was first committed in 2001 and has never advanced past Phase II of the

SDPP (Tr. Vol. I, p. 86). He is currently in Phase I. Id. at p. 95.

         Defendants are employees of the Illinois Department of Corrections ("IDOC"). Defendant

Dr. Thomas Holt is the former Administrator of the SDPP and held the position from 2013 until

June 2019 (Tr. Vol. II, p. 379; Doc. 283-3). He obtained his Ph.D. from Cappella University in

2005 and is a Licensed Clinical Professional Counselor ("LCPC"), a Licensed Sex Offender

Treatment Provider, and a Licensed Sex Offender Evaluator (Tr. Vol. II, pp. 378-379). Dr. Holt

created the SDPP and modified it into its current form (Tr. Vol. II, pp. 385-386). Heather Wright

assumed the role on March 16, 2021 (Doc. 283-3). 2




1
  A claim becomes moot, when the issues presented are no longer “live” or the parties lack a legally cognizable interest
in the outcome. Chafin v. Chafin, 568 U.S. 165, 172 (2013). In an action seeking injunctive relief, a live controversy
must exist which “ordinarily means that, once the threat of the act sought to be enjoined dissipates, the suit must be
dismissed as moot.” Loertscher v. Anderson, 893 F.3d 386, 392–93 (7th Cir. 2018). An inmate’s transfer from the
facility complained of moots the equitable and declaratory claims unless his return to the facility is certain. See Ortiz
v. Downey, 561 F.3d 664 (7th Cir. 2009); Preiser v. Newkirk, 422 U.S. 395, 401–04 (1975); Higgason v. Farley, 83
F.3d 807, 811 (7th Cir. 1996) (dismissing claims for declaratory and injunctive relief as moot because plaintiff had
been transferred from the defendant's facility and failed to show that his return was a virtual certainty). In this case,
Charles was elderly, incapacitated and oxygen-dependent at the time of trial, and there is no realistic possibility that
he will be re-committed to the SDPP. Accordingly, his claims for injunctive relief are DISMISSED as MOOT.

2
 Heather Wright, as Holt’s successor, is substituted as a party defendant pursuant to Rule 25(d) of the Federal Rules
of Civil Procedure.

                                                     Page 3 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 4 of 27 Page ID #2636




         Defendant John Baldwin was the Director of IDOC at the time of trial (Doc. 86) 3 and

Defendant Daniel Sullivan was the warden of Big Muddy (Tr. Vol. II, p. 314). 4

                                                Civil Commitment

         An estimated 5400 individuals are civilly committed under state and federal sex offender

programs across the country. 5 Illinois has enacted two sexual commitment statutes – the Sexually

Dangerous Persons Act ("SDPA") and the Sexually Violent Persons Act ("SVPA"), 725 ILCS

207/1 et seq. Individuals committed under the SVPA have been criminally convicted and complete

treatment at the Rushville Treatment & Detention Center, which is operated by the Illinois

Department of Human Services. Those committed under the SDPA have not been convicted of a

sexual offense and are housed at Big Muddy under the operation of the Illinois Department of

Corrections. See 725 ILCS 207/1 et seq.

         Under the SDPA:

         “When any person is charged with a criminal offense and it shall appear to the
         [prosecutor] that such person is a sexually dangerous person, within the meaning
         of this Act, then the [prosecutor] may file with the clerk of the court in the same
         proceeding wherein such person stands charged with criminal offense, a petition in
         writing setting forth facts tending to show that the person named is a sexually
         dangerous person.”

725 ILCS 205/3.01. A “sexually dangerous person” (“SDP”) is defined as a person suffering from

a mental disorder for at least one year, “coupled with criminal propensities to the commission of


3
 The Court takes judicial notice that the current Director of IDOC is Rob Jeffreys. See
https://www2.illinois.gov/idoc/aboutus/Pages/director.aspx. Accordingly, Jeffreys is substituted for Baldwin as a
party defendant pursuant to Rule 25(d).

4
 The Court takes judicial notice that the current warden of Big Muddy is Greg Morgenthaler. See
https://www2.illinois.gov/idoc/facilities/Pages/bigmuddyriver.aspx. Accordingly, Morgenthaler is substituted for
Sullivan as a party defendant pursuant to Rule 25(d).
5
  See Arielle W. Tolman, Sex Offender Civil Commitment to Prison Post-Kingsley, 113 Nw. U. L. Rev. 155 (2018)
(noting that this statistic is likely an underestimate of the total population nationwide, as it only includes those people
confined under “sexually violent predator programs,” which generally target post-conviction sex offenders, thus
excluding “sexually dangerous persons” programs that generally target pre-conviction sex offenders).


                                                      Page 4 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 5 of 27 Page ID #2637




sex offenses, and who have demonstrated propensities toward acts of sexual assault or acts of

sexual molestation of children.” 725 ILCS 205/1.01.

           If a local state’s attorney’s office (or the Illinois Attorney General’s office) files a petition

to commit an individual to confinement as an SDP, the individual has a right to an attorney and a

jury trial. 725 ILCS 205/5. If the individual is found beyond a reasonable doubt to be an SDP,

they are placed in the custody of IDOC, and the Director of Corrections is required to provide "for

care and treatment [of the committed individual] designed to effect recovery". 725 ILCS 205/3.01;

725 ILCS 205/8. The treatment provided must conform with the standards promulgated by the

Sex Offender Management Board Act and be conducted by a treatment provider licensed under

the Sex Offender Evaluation and Treatment Provider Act. Id.

           An SDP may petition the committing court in writing to be released. 725 ILCS 205/9(a).

Once an SDP petitions for release, he/she is evaluated by an evaluator licensed under the Illinois

Sex Offender Evaluation and Treatment Provider Act (“recovery evaluation”). 725 ILCS 205/9(a).

Recovery evaluations are performed by Wexford evaluators (Tr. Vol. II, p. 417). 6 To continue the

commitment, the State must prove by clear and convincing evidence that the SDP remains a

sexually dangerous person. 725 ILCS 205/9(b). “No additional application may be filed for two

years after a finding that the person is still sexually dangerous or after the application is withdrawn”

unless special circumstances are met. 725 ILCS 205/9(d).

           The committing court is required to discharge the SDP if, after a hearing, he or she is found

to be no longer dangerous. Id. If the court finds that the person appears no longer to be dangerous

but that it is impossible to determine with certainty under conditions of institutional care that the




6
    Wexford Health Sources Inc. is the contracted medical provider for IDOC. Tr. Vol. II, p. 375).

                                                     Page 5 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 6 of 27 Page ID #2638




person has fully recovered, it is to enter an order of conditional or supervised release. 725 ILCS

205/9(e).

                  Big Muddy's Sexually Dangerous Persons Program (SDPP)

        At the time of trial, out of 170 SDPs being housed at Big Muddy, 109 were receiving

treatment (Tr. Vol. II, pp. 336-337).

        Between 2013 and September 2018, the SDPP was staffed with three therapists: Dr.

Thomas Holt, Jessica Stover, and Heather Young (Tr. Vol. II, pp. 399-400).

        Stover is employed by IDOC as a Social Worker IV and has been assigned to the SDPP in

that position since 2010 (Tr. Vol. II, pp. 331-334). She has a master's degree in social work from

Southern Illinois University at Edwardsville (Tr. Vol. II, p. 332) and is a Licensed Clinical Social

Worker (LCSW), Licensed Sex Offender Treatment Provider, and Licensed Sex Offender

Evaluator (Tr. Vol. II, pp. 332-333).

        Heather Young is employed by IDOC as a Sex Therapist II and is a Licensed Clinical

Professional Counselor and Licensed SOMB Sex Offender Treatment Provider (Doc. 226).

        Two additional therapists were hired in September 2018 and were undergoing training at

the time of trial (Tr. Vol. II, p. 399).

        Individual therapy is not provided through the SDPP (Tr. Vol. I, at p. 148). The program

utilizes cognitive behavioral therapy based on the containment model (Tr. Vol. II, pp. 408-409)

and offers three categories of therapy: general group therapy, offense specific group therapy, and

didactic (psycho-educational) group therapy (Tr. Vol. I, p. 192; Tr. Ex., pp. 2, 20).

        An SDP may be in a general group, one or more sex-offense specific groups, and one or

more didactic groups (Tr. Vol. II, pp. 338-389). SDPs that do not admit to committing their index

offense are prohibited from participating in sexual offense specific and didactic groups (Tr. Vol.



                                            Page 6 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 7 of 27 Page ID #2639




I, p. 159). Therapy groups are led by either Stover or Young. Stover was the primary therapist

for 60 - 70 SDPs as of the time of trial (Tr. Vol. II, p. 337).

        At the time of trial, the SDPP had twelve general therapy groups – “semi-structured,

clinical, ongoing, open-ended therapy groups that encourage individuals to address and resolve

issues specific to their treatment process." (Plf. Tr. Ex. 3, p. 20). The goals of a general therapy

group include: (1) developing insight into/resolving motivational and developmental issues; (2)

processing interpersonal relationship dynamics (i.e. family of origin; core issues); (3) identifying

and learning to control deviant arousal and fantasies; and (4) identifying and learning to change

offending lifestyle behaviors. Id. Placement in general group therapy is determined by the clinical

staff based on intellectual ability, cognitive ability, treatment, treatment readiness, and treatment

motivation (Tr. Vol. II, p. 389). SDPs are given homework to complete between group sessions

and are encouraged to bring their homework to group therapy for feedback (Tr. Vol. II, pp. 346-

347).

        The SDPP therapy schedule is prepared by the clinical staff and approved by the

Administrator (Tr. Vol. II, pp. 397-398; Plf. Tr. Ex. 8). General therapy groups meet once a week

for one hour (Tr. Vol. I, pp. 13, 57, 91-92, 169, 188; Tr. Vol. II, pp. 255, 294, 367). Although one

hour is allotted for therapy sessions, the SDPs often do not receive a full hour of therapy due to

the nature of working in a group setting and the size of the group (Tr. Vol. I, pp. 59, 92, 187). As

recently as 2018, there were as many as eighteen SDPs in a single group therapy session (Tr. Vol.

II, p. 255). Attendance for general group therapy had been reduced to no more than 10 SDPs per

group by the time of trial (Tr. Vol. II, p. 387).

        Group therapy sessions are canceled at a rate as high as 38% (Tr. Vol. I, pp. 58, 149; Tr.

Vol. II, pp. 294, 341; Plf. Tr. Ex. 55, p. 1). Therapy may be cancelled if there is a state holiday, if



                                              Page 7 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 8 of 27 Page ID #2640




a therapist needs to be in court, or if there are security concerns at the facility (Tr. Vol. II, pp. 341-

342). Cancelled groups are rarely rescheduled. 7

         The SDPP offers sexual offense specific groups designed to teach strategies specific to the

individual's sexual offense (Tr. Vol. II, p. 388). Offense specific groups are both sex offender and

sex offense specific. Id. The sexual offense specific group topics include “Victim Empathy,”

“Cycles of Sexual Offending,” “Relapse Prevention,” and “Advanced Relapse Prevention.” (Plf.

Tr. Ex. 3). Stover teaches the Cycles of Sexual Offending groups and the Relapse Prevention

group (Tr. Vol. II, p. 339). The Victim Empathy group has not been offered since 2015 (Tr. Vol.

I, p. 149).

         The SDPP offers optional didactic groups on a rotating basis (Plf. Tr. Ex. 3). The didactic

groups are structured, time-limited, clinical, closed therapy groups that teach specific topics and

strategies related to the treatment process while encouraging participating individuals to address

and practice the behaviors in their other groups. Id. Didactic groups are generally conducted in

24-week sessions for one hour per week (Tr. Vol. II, pp. 340-341). The didactic groups include

Anger Management, Social Skills, Rational Emotive Behavior Therapy, Substance Abuse, and

Expressive Art (Plf. Tr. Ex. 3). At the time of trial, three didactic groups were on hold, including

Social Skills, Substance Abuse, and Expressive Art. Id.

                                             Four Phase Program

         The SDPP is organized into four phases of indeterminate length (Tr. Vol. II, pp. 389-390):

         Phase One – Initial Treatment: For an SDP to transition to the next phase, he cannot receive
         any disciplinary tickets within a 6-month evaluation period. (TR. Vol. I, pp.17, 150). AN
         SDP must also complete the initial assessment packet, outline of psychosexual history and
         victimology outline as evidenced by a basic acknowledgment of sexual offenses. Id. Other
         Phase One goals include the ability to identify basic cognitive distortions; understand and

7
 While Defendant Stover testified that the clinical staff attempts to reschedule cancelled group therapy sessions (Tr.
Vol. II, pp. 341-342, the Court finds Plaintiffs’ testimony to the contrary to be consistent and credible.

                                                   Page 8 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 9 of 27 Page ID #2641




       accept the offender's lifestyle that led him to this point, including the ability to discuss basic
       dysfunctional core beliefs without assuming a victim stance; identification of basic deficits
       in social and interpersonal relationships; and a desire to learn/practice new
       relational/behavioral skills by holding oneself accountable for his behavior in general. Id.

       Phase Two – Early Treatment: The goals of Phase Two include completion of ongoing
       assessments, intermediate outlines of psychosexual history and victimology outline as
       evidence by progressive lessening of denial and defensiveness; an ability to identify
       intermediate cognitive distortions as evidenced by the individual's ability to identify and
       discuss offense-specific cognitive distortions; intermediate level of understanding and
       acceptance of how the offender lifestyle has led to this point as evidence by the individual's
       ability to discuss dysfunctional lifestyle patterns, characteristics, behaviors and disorders
       without assuming the victim stance; a basic level of understanding and acceptance of
       arousal identification, the thoughts and behaviors associated with sexual offending, and
       acceptance of the negative impact of offending behavior on the victim, others, and the
       offender; a desire to learn and discuss appropriate boundaries within the individual's
       current environment; and an adequate level of participation. Id.

       Phase Three – Treatment: Phase Three continues the goals for Phases I and II. Id. SDPs
       in Phase Three may not have any tickets within two six-month evaluation periods. They
       must complete ongoing assessments and have a progressive understanding and acceptance
       of their psychosexual history, victimology, cognitive distortions, and deficits in their
       social/emotional skills and relationships. SDPs must also exhibit a desire to learn and
       practice increasingly complex relational/behavioral skills as evidence by the individual's
       ability to disengage from relationships in his current environment that support denial,
       minimization and resistance to treatment and the demonstrated ability to avoid high-risk
       social/relational/behavioral situations and environments. Id.

       Phase Four – Advanced Treatment: In addition to reaching the goals established in the
       previous phases, Phase Four requires the SDP to develop advanced understanding and
       acceptance of aftercare concepts prior to release as evidenced by the individual's
       stated/demonstrated awareness that treatment completion is the successful transition from
       IDOC offense-specific treatment into community offense-specific treatment. Id.

The phases are outlined in the SDPP Procedures (Plf. Tr. Ex. 3, p. 23). Progression requires an

SDP to demonstrate the stated goals per phase. Id. Advancement in phases is an important factor

in determining whether an SDP is ready for conditional release or discharge (Tr. Vol. II, p. 393).

Completion of all four phases does not guarantee that the SDP will be released. Id. at pp. 392-

                                             Page 9 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 10 of 27 Page ID #2642




 393. Plaintiffs are not made aware of how phase placements are determined or what they need to

 do to advance (Tr. Vol. I, pp. 17, 150).

                                    SDP Treatment Evaluations

        Primary therapists conduct semi-annual evaluations for their assigned SDPs (Tr. Vol. II, p.

 406). The purpose of the semi-annual evaluation is to measure the individual’s progress in

 treatment (Tr. Vol. II, pp. 369-370). SDPs may move up or down between phases as they progress

 or regress in treatment. The semi-annual evaluation utilizes a numerical scoring mechanism

 “designed to reflect an individual’s relative treatment need for each risk factor.” Id. “The total

 score is intended to provide an estimation of an individual’s overall level of treatment need.” Id.

 “Higher total scores are associated with higher levels of risk for sexual reoffending.”           Id.

 Individuals that do not participate in treatment are not scored (Tr. Vol. II, p. 370). Each SDP is to

 be assessed regarding dynamic risk factors including: sexual offense disclosure; acceptance of

 responsibility; identifying cognitive distortions and restructuring those; criminal behaviors; life-

 style impulsivity; problem solving; ability to understand and use REBT skills; Anger Management;

 ability to identify and understand their Cycle process, their offending pattern; and then, also, to

 identify while they are currently displaying indicators of their offending pattern. Id. The

 assessments are based on group case notes and treatment staff observations. Id. at p. 371.

        SDPs are provided copies of the semi-annual evaluations and may discuss them in general

 group (Tr. Vol. II, p. 348; p. 372). There is no opportunity for the SDP to discuss their semi-

 annual evaluations with their primary therapist outside of group therapy. Id. at p. 372. The semi-

 annual evaluation is used by the SDP’s primary therapist to develop a six-month treatment plan

 for the SDP (Tr. Vol. II, p. 354). Every SDP, whether they choose to participate in treatment

 groups or not, is provided a treatment plan with individualized goals to work towards over a six-



                                            Page 10 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 11 of 27 Page ID #2643




 month period based on their current presenting needs (Tr. Vol. II, pp. 344-345). Each SDP

 currently participating in treatment groups is asked for input, suggestions, and questions about

 their treatment goals before treatment plans are updated. Id. Any input provided by the SDPs is

 incorporated into their treatment plan. Id.

                                SDP Recovery/Release Evaluations

        When an SDP petitions the committing court for a recovery evaluation, the evaluation is

 conducted by Wexford Health Sources, Inc. evaluators who are under contract with IDOC (at the

 time or trial, the evaluators were Dr. Melissa Weldon- Padera and Dr. Kristopher Clounch) (Tr.

 Vol. II, p. 376). The purpose of the Wexford evaluation is to analyze the current and future risk

 the SDP poses and to ultimately make a recommendation for or against discharge or conditional

 release from the program. (Id.; Doc. 124-1, p. 18; Plf. Tr. Ex. 14-16). The Wexford evaluators

 base their evaluation and recommendation on the SDP treatment file maintained by the SDPP,

 including the semi-annual reports, treatment plans, and case notes created by the primary therapist,

 a brief consultation with the SDP’s primary therapist and an interview with the SDP (Tr. Vol. II,

 pp. 417-418; Plf. Ex. 15).

        Since 2011, 22 SDPs have been released, discharged, or recommended for release or

 discharge by an evaluator (Tr. Vol. II, p. 395). 11 SDPs have been discharged while in Phases 3

 or 4 and 11 have been discharged while in other treatment phases. Id. at p. 395. Since 2011, 11

 SDPs have been denied conditional release or discharge by the committing court, despite having

 been recommended for release by the evaluator. Id. at p. 395; p. 374. SDPP staff do not make

 recommendations regarding whether an SDP should be released or discharged. Id. at pp. 375-376.




                                               Page 11 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 12 of 27 Page ID #2644




                                    Conditions of Confinement

        SDPs are housed on Wings B and C at Big Muddy (Tr. Vol. I, p. 33) and may have contact

 with the general inmate population in the healthcare unit lobby, the dining room, or on the yard

 line. Id. at pp. 321-323. Inmates are no longer housed on the same wing as SDPs. Id. at p. 323.

        SDPs are subject to IDOC Institutional Rules and SDPP Program Rules (Plf. Tr. Ex. 3, p.

 2). The Big Muddy “Inmate Orientation Manual” contains policies and procedures applicable to

 inmates and SDPs (Tr. Vol. II, p. 315; Plf. Tr. Ex. 2). The SDPP Manual contains additional

 policies and procedures applicable to SDPs (Plf. Tr. Ex. 3).

        An SDP may be issued a program ticket by clinical staff if he does not comply with SDPP

 rules (Tr. Vol. II, p. 354). Program tickets are a record of noncompliance but do not result in

 discipline for SDPs. Id. at pp. 356-357. A program ticket can be issued for failing to attend group,

 the continued use of profanity, disruptive behavior that hinders treatment, violating the dress code,

 or possessing pictures that have been determined to be sexually stimulating (Tr. Vol. II, pp. 354-

 355, 357-358). An SDP is placed on a 30-day probation if he receives three program tickets within

 90 days. Id. An SDP that violates a program rule while on probation is placed on suspension and

 removed from treatment for 30 days. Id. An SDP on suspension may request treatment specific

 books, self-help books, and workbooks from the Sex Offender Program library (Tr. Vol. II, pp.

 361-362).

        SDPs can be written Inmate Disciplinary Reports (“IDRs”) (Tr. Vol. II, pp. 317-318).

 SDPP staff, including primary therapists may issue IDOC tickets that result in an SDP being placed

 in segregation (Tr. Vol. I, p. 130). Big Muddy's Adjustment Committee adjudicates IDRs issued

 to SDPs and inmates (Tr. Vol. II, pp. 316; Plf. Tr. Ex. 2). The warden then approves disciplinary

 recommendations by the Adjustment Committee.               Id.   The Adjustment Committee may



                                            Page 12 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 13 of 27 Page ID #2645




 recommend segregation if an SDP assaults staff, assaults other detainees, possess dangerous

 contraband, refuses their housing assignment, or has repeated disciplinary infractions (Tr. Vol. II,

 pp. 316-319).

         SDPP therapists are not members of the Adjustment Committee but may intervene and

 make suggestions for reductions in segregation time or any other consequence of an IDOC

 infraction. (Tr. Vol. I, pp. 163-164; Tr. Vol. II, pp. 411-412). Treatment staff have removed SDPs

 from segregation early so that they could return to treatment. Id.

         SDPs are required to wear blue pants, blue shirts, and their state-issued identification (Tr.

 Vol. II, p. 319). Due to safety and security concerns, SDPs are prohibited from wearing street

 clothes and are limited in the types of personal property they may possess. Id. at pp. 320-322; p.

 366. Big Muddy restricts items which can be used by SDPs to attempt escape and restricts items

 whose components could be used to create homemade knives, shanks, or other weapons. Id.

         Although SDPs are permitted more time in the dayroom than inmates, safety and security

 concerns prevent SDPs from having unlimited access to the dayroom (Tr. Vol. II, p. 321). SDPs

 are allowed out of their cells while staff is present; usually between 8:00 a.m. and 2:30 p.m.

 Monday thru Friday. Id. They are also provided one hour in the dayroom during the evenings and

 several hours on the weekends (similar to the inmate population) and are in their cell the remainder

 of the day. (Tr. Vol. I, pp. 42-44; p. 132).

         Vocational and educational classes are available to SDPs and inmates (Tr. Vol. I, pp. 165-

 166). Because SDPs are detained for an indefinite period of time, they are considered “lifers” for

 the purposes of determining placement on waiting lists for the classes, leading to longer times on

 waitlists for classes. Id.




                                                Page 13 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 14 of 27 Page ID #2646




                                Plaintiffs’ Expert – Dr. Dean R. Cauley

         Dr. Dean R. Cauley received a bachelor’s degree in psychology from the University of

 Michigan, a master’s degree in mental health counseling from Oakland University, a M.B.A. from

 Ludgert College of Business, and a Ph.D. in mental health counseling with a focus on criminal

 justice from Wayne State University (Doc. 124-1, pp. 26-27). He has been in private practice since

 2003 and has provided expert opinions and analysis in civil commitment cases in state and federal

 courts (Tr. Vol. I, pp. 175-176; see also Doc. 124-1, p. 25). Prior to entering private practice, Dr.

 Cauley served in various roles at the Florida Civil Commitment Center for Sexually Violent

 Predators, including as clinical team leader and clinical therapist. Id. In the Florida program, he

 provided sex offender treatment in both group and individual sessions and supervised clinical team

 members. Id. 8

         Dr. Cauley offered the following opinions at trial: The SDPP falls far below the generally

 accepted standards in the field of civilly committed sex offender treatment with respect to the

 amount of therapy offered to SDPs and group sizes (Doc. 124-1, pp. 15-18, 20-22). The inherent

 flaws in the SDPP result in treatment that is slow, repetitive, and not catered to the mission of

 treating the men and returning them to the community as quickly as possible. Id.

         In reaching his conclusions, Dr. Cauley relied on the generally accepted practices of

 inpatient sex offender treatment as determined through a network called the Sex Offender Civil

 Commitment Program Network (“SOCCPN”) (Tr. Vol. I, pp. 177-186). SOCCPN gathers

 information from sex offender civil commitment programs in 19 different states, including staff

 qualifications and ratios, phase descriptions, hours of treatment, etc., and determines generally



 8
   The Court finds that Dr. Cauley is qualified as an expert based on knowledge, skill, experience, training, and
 education. The Court further finds Dr. Cauley’s testimony to be credible and persuasive.


                                                 Page 14 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 15 of 27 Page ID #2647




 accepted practices by calculating an acceptable range based on the information gathered. (Id.;

 Doc. 261, p. 82).

         Dr. Cauley compared the SDPP to SVP program at Rushville and opined that while

 Rushville consistently fell within the acceptable ranges of SOCCPN in the various aspects of its

 program, the SDPP was consistently far below the acceptable ranges. Id.; Doc. 260, pp. 186-193.

         The generally accepted duration for one session of group therapy is no less than 90 minutes

 (Tr. Vol. II, p. Doc. 261, p. 53). The generally accepted number of hours for general group therapy

 is no less than five hours per week (Tr. Vol. I, p. 188). The one hour per week group therapy SDPs

 receive is far below the generally accepted standard of treatment. Id. at pp. 234-235; Plf. Ex. 55.

 Dr. Cauley was aware of no other program that had group once a week; most programs meet two

 to three times a week for an average of two hours per session which promotes a continuum. Id. at

 p. 250. The national mean average for general group therapy in civil commitment programs is 7.5

 hours per week. Id. at p. 255. Rushville is close to five. Id.

         The number of treatment modalities that are on hold also place the SDPP below generally

 accepted standards of treatment. Anger management and substance abuse tie into offense and re-

 offense at a basic, primary level and without addressing these precursors to a sexual crime, other

 work is not grounded (Doc. 124-1, p. 21). Treatment modalities, especially Substance Abuse,

 Anger Management, and Victim Empathy, are “critical parts” of treatment and should be available

 to SDPs at all times, regardless of the SDP’s level of recognition of their history or offenses (Doc.

 260, p. 190). It is atypical to place critical modalities on hold (Tr. Vol. II, p. 256).

         The generally accepted maximum number of individuals in a therapy group is ten. (Tr. Vol.

 II, p. 249). Groups exceeding ten individuals handicap the delivery and effectiveness of treatment

 by allowing offenders who would rather not participate to “hide out” in large groups. (Doc. 124-



                                              Page 15 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 16 of 27 Page ID #2648




 1, p. 17). In large groups, “[c]ohesion, trust, and meaningful work are lost to simple issues of

 trying to simply organize and focus the group.” Id. Large groups have the inevitable effect of

 slowing progress, “as the group members have long periods of time between presentations, times

 of exploring their own issues and processing their own offense cycles." Id.

        The SDPP’s staff to resident ratio is far below generally accepted practice standards. The

 ratio of treatment providers to SDPs at Big Muddy is approximately 1 to 42.5 (Tr. Vol. II, p. 254)

 while the generally accepted ratio is one treatment provider for every ten patients. (Tr. Vol. I, p.

 192). When the treatment provider to SDP ratio is substantially above the generally accepted ratio,

 “the quality and quantity of treatment – even under the very best circumstances with the very best

 intentions and in the best setting – is handicapped.” (Doc. 124-1, p. 4).

        The SDPP's lack of clear guidelines for treatment completion or projected timeframes for

 phase progression impedes the motivation of individuals. In programs that meet the generally

 accepted standard, “there would be some section of the Procedures Manual that would outline the

 style or the orientation of treatment. It would map out the initial evaluation, mental health

 assessment, 90-day reviews, Annual Reviews, etc. None of that is in [the SDPP] manual. It should

 clarify the clinical orientation in more than a simple paragraph, and it should lay out the Stages

 and Phases of Treatment. It should clarify how advancement occurs, and how demotions may

 occur. It should present the curriculum, and the dispensation of treatment at different Stages. This

 description should be provided to the men, so that they know what the process is and how they can

 advance.” (Plf. Ex. 55, p. 2). The most recent SDPP manual, “finally does mention treatment,

 however in looking at items like ‘Treatment Groups’ the entire entry is about behavioral “tickets,”

 not about treatment, and the overall focus of the manual is rule compliance, dress code and policy

 regarding speech – not the clinical program.” Id.



                                            Page 16 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 17 of 27 Page ID #2649




        With respect to the Wexford recovery/release evaluations, “tests were presented as having

 ‘considerable predictive validity’ when they actually have very little. Indicators of risk were

 underscored as predicting future sexual violence when these items have shown minimal research

 outcomes as being predictive” (Doc. 124-1, p. 18). Important topics such as age or the passage of

 time are not given any attention in the evaluations. (Id.; Doc. 261, pp. 44-45). The Wexford

 evaluations are based largely on past acts to assess the current condition of the SDP. “Both sexual

 recidivism risk as well [as] antisocial traits decline beginning at age 40, and rapidly decline after

 age 60. These reviews do not provide an accurate conception of current or future risk (Doc. 124-

 1, p. 18). The Wexford evaluations “do not adhere to generally accepted practice or evidence-

 based decision making.” Id.

                                     Post-Trial Developments

        According to supplemental declarations from Stover and Wright, core therapy groups were

 extended to 90-minute sessions in December 2019 (Doc. 283-1, at ¶ 9). Since late 2019, group

 therapy location moved to the school building on the campus of Big Muddy River Correctional

 Center. Id. at ¶ 12. SDPs no longer receive program tickets for missing group sessions nor are

 they placed on probation or suspended from therapy. Id. at ¶ 11. SDPs are only removed from

 therapy if they “sign out” on their own volition. Id. If an SDP is disruptive during group or misses

 a group session, it is noted on program compliance sheet and no further action is taken. Id. There

 has been no group therapy since March 2020 due to COVID-19 restrictions (Doc. 283-2, ¶ 20).

 SDPs have been provided homework to complete to further facilitate the tools and critical thinking

 learned in group. Id.

        In July 2020, the SDPP began using the STABLE 2007 and STATIC 99R to conduct

 evaluations (Doc. 838-2, at ¶¶ 13-17). The STATIC 99R allows a treatment provider to identify



                                            Page 17 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 18 of 27 Page ID #2650




 static (i.e., not changeable with treatment) risk factors. Id. The STABLE 2007 allows a treatment

 provider to identify dynamic risk factors that may change in treatment; these risk factors can then

 be targeted and used to determine treatment goals for the next six months per SDP. Id. The new

 evaluation process incorporates a one-on-one initial evaluation using the STABLE 2007 and

 STATIC 99R with a treatment provider and SDP. Id. This begins with a 1-2 hour meeting with

 an individual SDP. Id. After which the STABLE 2007 assessment with be completed and utilized

 in creating a treatment plan. Id. From July 2020 until October 2020, 17 new evaluations were

 conducted using this method. Id. Treatment providers have been unable to perform additional

 semi-annual evaluations due to COVID-19 quarantine and distancing protocols but anticipate

 resuming the process when guidelines permit. Id.

        According to Plaintiffs, there are currently only three licensed therapists for the SDPP. No

 SDP has received a semi-evaluation in over one year (Doc. 280). There was no Administrator for

 the SDPP at Big Muddy between June 2019 and March 2021 (Doc. 283-2, ¶ 6). Wright assumed

 the role on March 16, 2021. Id.; see also Doc. 280.

                                      LEGAL STANDARDS

        The Fourteenth Amendment prohibits the State from depriving any person of life, liberty,

 or property without due process of law. In the context of civil commitment, due process requires

 that the nature and duration of commitment bear some reasonable relation to the purpose for which

 the individual is committed. See Kansas v. Hendricks, 521 U.S. 346, 356 (1997). “If the object

 or purpose of the [state] law [is] to provide treatment but the treatment provisions were adopted as

 a sham or mere pretext, there would [be] an indication of the forbidden purpose to punish…if civil

 confinement were to become a mechanism for retribution or general deterrence...[Supreme Court]

 precedents would not suffice to validate it.” Hendricks, 521 U.S. at 371-73; see also Bell v.



                                            Page 18 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 19 of 27 Page ID #2651




 Wolfish, 441 U.S. 520, 535 (1979) (the purpose must not be punitive, as punishment is reserved

 for the criminal system). Thus, the Fourteenth Amendment mandates that civil detainees receive

 treatment for the disorders that led to their confinement and be released when they have improved

 enough no longer to be dangerous. Hughes v. Dimas, 837 F.3d 807, 808 (7th Cir. 2016).

        Detention under the SDPP is a rehabilitative civil remedy – not punitive – and is to be

 employed for incapacitation and treatment. See, e.g., Allison v. Snyder, 332 F.3d 1076, 1079 (7th

 Cir. 2003); see also Lane v. Williams, 689 F.3d 879, 885 (7th Cir. 2012) (it is beyond dispute that

 the purpose of detention is not punitive – detainees’ commitment is meant to be rehabilitative and

 aimed at the goal of their ultimate release). Due process requires state officials to provide civilly-

 committed persons with access to mental health treatment that gives them a realistic opportunity

 to be cured or to improve the mental condition for which they were confined. See Youngberg v.

 Romeo, 457 U.S. 307, 319–22 (1982). The State “enjoy[s] wide latitude in developing treatment

 regimens [for sex offenders],” Hendricks, 521 U.S. at 368 n. 4, and “liability [on a claim of

 constitutional deprivation] may be imposed only when the decision by the professional is such a

 substantial departure from accepted professional judgment, practice, or standards as to demonstrate

 that the person responsible actually did not base the decision on such a judgment.” Youngberg,

 457 U.S. at 323; Allison, 332 F.3d at 108.

        In the past, the Seventh Circuit applied the same standard to substantive due process claims

 arising under the Fourteenth Amendment and deliberate indifference claims arising under the

 Eighth Amendment. See Smith v. Dart, 803 F.3d 304, 309-10 (7th Cir. 2015). And in analyzing

 the professional judgment standard, the court initially concluded that there is minimal difference

 in what the two standards require of state actors and that the standard is "at least as demanding" as




                                              Page 19 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 20 of 27 Page ID #2652




 the Eighth Amendment deliberate indifference standard. Collignon v. Milwaukee Cnty., 163 F.3d

 982, 988 (7th Cir. 1998).

        The subjective element of the deliberate indifference standard was recently rejected by the

 Supreme Court in Kingsley v. Hendrickson, 135 S.Ct. 2466, 192 L.Ed.2d 416 (2015) (“The

 question before us is whether, to prove an excessive force claim, a pretrial detainee must show that

 the officers were subjectively aware that their use of force was unreasonable, or only that the

 officers' use of that force was objectively unreasonable. We conclude that the latter standard is the

 correct one.”). And in Miranda v. County of Lake, 900 F.3d 335, 352 (7th Cir. 2018), the Seventh

 Circuit expanded Kingsley's logic to medical care claims brought by pretrial detainees under the

 Fourteenth Amendment so that a pretrial detainee need only establish that the defendant's conduct

 was objectively unreasonable – not that the defendant was subjectively aware that it was

 unreasonable. Miranda, 900 F.3d at 352-53. The rationale of Kingsley and Miranda extends to

 Youngberg's “substantial departure from accepted professional judgment” standard – an objective

 inquiry into prevailing medical standards and whether a reasonable professional, applying those

 standards, would have made the same decision considering the facts in a case.

        Civil detainees “may be subjected to conditions that advance goals such as preventing

 escape and assuring the safety of others,” Allison, 332 F.3d at 1079, but the various aspects of

 those conditions must be justified on the basis of institutional security or treatment. West v.

 Schwebke, 333 F.3d 745, 748 (7th Cir. 2003). As long as prison officials have a legitimate interest

 in security that is reasonably related to the rules and regulations in effect, the Constitution has not

 been violated. Id




                                             Page 20 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 21 of 27 Page ID #2653




                                             CONCLUSIONS OF LAW

                      Counts I and II – Failure to Provide Adequate Treatment

         Actual treatment of the civilly confined is what separates commitment from punishment

 and incarceration. 9 Without adequate treatment designed to effectuate ultimate release, a civil

 commitment program is nothing more than a de facto prison disguised as a mental health facility.

 The Constitution clearly dictates that a civil detainee cannot simply be warehoused and put out of

 sight; they are not prisoners and must be afforded adequate treatment. Specifically, they are

 entitled by law to “more considerate treatment and conditions of confinement than criminals whose

 conditions of confinement are designed to punish.” Youngberg, 457 U.S. at 322; see also Allen v.

 Illinois, 478 U.S. 364, 370 (1986) (“In short, the State has disavowed any interest in punishment,

 provided for the treatment of those it commits, and established a system under which committed

 persons may be released after the briefest time in confinement.”). The Big Muddy SDPP operates

 contrary to these important principles.

         Treatment must be more than mere window dressing to comply with the SDPA – it must

 enable a true path to release. But the Big Muddy SDPP as constituted affords Plaintiffs no realistic

 opportunity to be cured or to improve their mental conditions. Instead, it has transformed civil

 confinement into a punitive and potentially lifetime detention, which violates Plaintiffs’ due

 process rights.

         As Dr. Cauley explained, providing only one hour of general therapy per week is a

 substantial departure from accepted professional standards and is objectively unreasonable as it

 fails to provide a meaningful opportunity for SDPs to meet any of the milestones necessary to



 9
  Given this obvious distinction in purpose, the Court finds the fact that convicted SVPAs complete treatment at the
 Rushville Treatment & Detention Center while non-convicted SDPs are committed under the auspices of the
 Department of Corrections to be curious at best.

                                                  Page 21 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 22 of 27 Page ID #2654




 move through the phases at an acceptable speed. The credible evidence (data collected from

 SOCCPN and review of the Rushville program) establishes that five hours per week is the

 minimum acceptable number of hours for group therapy.

             Additionally, the duration of group therapy – 60 minutes – does not satisfy the generally

 accepted professional standard of at least 90 minutes per session. Although group therapy sessions

 were increased in December 2019 from 60 minutes to 90 minutes, the number of weekly sessions

 has not increased. As such, Plaintiffs are only receiving 90 minutes of group therapy per week –

 still significantly below the minimum acceptable number of hours dictated by professional

 standards. Moreover, purportedly due to COVID-19 restrictions, SDPs have not received any

 group therapy since March 2020.                   The complete suspension of treatment – even with the

 availability of homework – makes it impossible for Plaintiffs to realize their treatment goals.

             The SDPP’s ratio of treatment providers to SDPs is also inadequate to meet meaningful

 treatment goals. The ratio of therapists to SDPs has been as high as 1 to 42.5, which is a far

 departure from the generally accepted ratio of 1 to 10. 10 And while Dr. Holt testified that general

 group therapy class sizes had been decreased, his testimony is belied by class sign-in sheets

 documenting classes as large as 15 to 18 SDPs as late as 2018. As of Spring 2021, there were still

 only three licensed therapists at the facility.

             Dr. Cauley persuasively testified that the single hour of general group therapy offered per

 week coupled with the ratio of therapist to SDPs handicaps the delivery and effectiveness of

 treatment: “[c]ohesion, trust, and meaningful work are lost to simple issues of trying to simply

 organize and focus the group.” Large groups have the inevitable effect of slowing progress, “as

 the group members have long periods of time between presentations, times of exploring their own



 10
      Jessica Stover testified at trial that she was the primary therapist for 60 - 70 SDPs.

                                                        Page 22 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 23 of 27 Page ID #2655




 issues and processing their own offense cycles." These inherent flaws result in treatment that is

 slow, repetitive, and not catered to the mission of treating the plaintiffs and returning them to the

 community as quickly as possible.

        The offense specific and didactic group modalities fare no better. The most glaring problem

 is the number of these groups that are on hold – some that have not been offered in years. These

 treatment modalities, especially Substance Abuse, Anger Management, and Victim Empathy, are

 critical treatment components and should be available to SDPs at all times, regardless of the SDP’s

 level of recognition of their history or offenses. As Dr. Cauley opined, these essential programs

 “tie into offense and re-offense at a basic, primary level. Without addressing these precursors to a

 sexual crime other work is not grounded.”

        At the time of trial, Plaintiffs were evaluated twice a year by their primary therapists. These

 semi-annual evaluations were relied on by the therapists in developing six-month treatment plans.

 Since July 2020, the evaluations have been conducted utilizing STABLE 2007 and STATIC 99R,

 which according to Defendants are meant “to better inform treatment plans and goals for SDPs

 moving forward.” Specifically, Defendants assert that SDPs are provided a one-on-one initial

 evaluation with their primary therapist from which a treatment plan is developed. The plan is

 utilized to help the SDP work toward their individual therapy goals. Evaluations are an integral

 part of an SDPs ability to move through the phases. Significantly, the revised evaluations were

 conducted for only three months – July 2020 to October 2020. Since then, no treatment providers

 have been able to perform semi-annual evaluations due to COVID-19 restrictions. The lack of

 semi-annual evaluations (whatever the cause) makes it impossible for SDPs to meaningfully

 advance in the program.




                                             Page 23 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 24 of 27 Page ID #2656




         In sum, with respect to the claims asserted in Counts I and II, the Court concludes that

 Defendants have failed in their obligation to provide Plaintiffs with statutorily required

 rehabilitative treatment. Consequently, the SDPP, as currently structured and implemented, fails

 to meet generally acceptable professional standards and violates Plaintiffs’ right to due process as

 guaranteed by the Fourteenth Amendment.

                                    Count IV - Punitive Conditions

         The evidence does not support Plaintiffs' contention that the conditions they are subjected

 to at Big Muddy are not rationally related to IDOC’s legitimate interest in maintaining the safety

 and security of the facility. See, e.g., Rapier, 172 F.3d at 1003 (quoting Wolfish, 441 U.S. at 535)

 (“These restraints may at times be “discomforting,” but, as long as they are “reasonably related”

 to the effective management of the confinement facility, they are not considered punishment for

 the crime that the detainee is suspected to have committed.”). Although SDPs are prohibited from

 wearing street clothes, possessing various property, and having unlimited access to the dayroom

 based on legitimate safety and security concerns, they generally receive more time out of their

 cells than the general inmate population. When staff is present, they are permitted out of their

 cells between 8:00 a.m. and 2:30 p.m. Monday thru Friday. They also receive dayroom privileges

 on the weakened – staff permitted. And while SDPs are subjected to SDPP program tickets and

 IDRs, only IDRs result in discipline. SDPs may be subjected to segregation if they assault staff,

 assault other detainees, possess dangerous contraband, refuse housing assignment, or have

 repeated disciplinary infractions. Based on this evidence, the Court finds that Plaintiffs are not

 entitled to injunctive relief on this basis.




                                                Page 24 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 25 of 27 Page ID #2657




                                            DISPOSITION

        The Due Process Clause of the United States Constitution requires that the nature and

 duration of the confinement bear some reasonable relation to the confinement's non-punitive civil

 purpose. Thus, the State must ensure that it civilly confines individuals only so long as they are

 both mentally ill and dangerous to the public. Confinement beyond that point or confinement

 which imposes restrictions that are so excessive as to indicate the purpose is punitive rather than

 rehabilitative in nature is unconstitutional.

        The evidence in this case establishes that the Sexually Dangerous Persons Program at Big

 Muddy River Correctional Center suffers from systemic failures which has resulted in Plaintiffs

 being detained indefinitely with no real hope of being released. This Court therefore finds that

 Defendants have deprived Plaintiffs due process in violation of the Fourteenth Amendment.

         The Court further finds the Plaintiffs have established by a preponderance of the evidence

 that the issuance of a permanent injunction is warranted and necessary. The evidence establishes

 that there are systemic and gross deficiencies in the provision of therapy services, therapist to

 SDP staffing ratios, and recovery evaluation which place the plaintiffs at a significant risk of

 harm. As such, the Court specifically concludes Plaintiffs have suffered or will suffer irreparable

 injury if a permanent injunction is not issued given the significant deficiencies in the delivery of

 mental health services via the SDPP.

         The Court further finds that there are no adequate remedies available at law to compensate

 Plaintiffs for their injuries. Plaintiffs are confined within the IDOC; Defendants are required to

 provide adequate mental care and treatment. Thus, the balance of hardships and public interest

 weigh heavily in Plaintiffs’ favor.




                                                 Page 25 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 26 of 27 Page ID #2658




           For the foregoing reasons, Plaintiffs James Howe, Jacob Kallal, and George Needs’

 Request for a Permanent Injunction with respect to the claims asserted in Counts I and II (Doc.

 10) is GRANTED.

           The Court simply cannot allow Plaintiffs’ constitutional rights to continue to be so

 blatantly disregarded and violated. While the Court recognizes that correcting systemic and

 structural deficiencies to comply with a court-imposed order to provide specific relief to the

 plaintiffs herein may pose a significant challenge to Defendants, the Constitution mandates that

 they meet the challenge and do so expeditiously.

           Accordingly, the following permanent injunctive relief is ORDERED: 11

      1.   Beginning no later than 30 days from the entry of this Order, Plaintiffs shall receive a

           minimum of 7.5 hours of core group therapy per week – each core group therapy session

           shall last no less than 90 minutes;

      2. All offense specific and didactic groups that are currently suspended shall be reinstated

           and permanently maintained beginning no later than 30 days from the entry of this

           Order;

      3. Within 6 months from the entry of this Order, recovery/release evaluations shall be

           conducted of the plaintiffs herein by independent psychologists or psychiatrists (not

           employed by IDOC or Wexford). No later than 30 days from the entry of this Order,

           Defendants shall provide Plaintiffs and the Court with a list of proposed independent

           psychologists/psychiatrists to conduct said evaluations. Plaintiffs shall file any objections

           to the proposed providers within 30 days thereafter.



 11
   Absent class certification, the Court may not order injunctive relief for SDPs other than the plaintiffs herein.
 Obviously however, Defendants’ task would be made easier by addressing and correcting the program deficiencies
 across the board rather than in a piecemeal fashion.

                                                  Page 26 of 27
Case 3:14-cv-00844-SMY Document 285 Filed 09/06/21 Page 27 of 27 Page ID #2659




    Defendants are further ORDERED to file a status report under seal regarding their

 compliance with the instant Order within 60 days of its entry.


        IT IS SO ORDERED.

        DATED: September 6, 2021




                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 27 of 27
